Exhibit 10.19.1
 
THIRD AMENDMENT TO LEASE
 
This Third Amendment to Lease (the “Amendment”), made and entered into as of the
21 day of  November, 2007 by and between First Industrial, L.P., a Delaware
limited partnership, as Landlord, (hereinafter “Landlord”) and Build-A-Bear
Retail Management, Inc., a Delaware corporation, as Tenant,  (hereinafter
“Tenant”).
 
WITNESSETH:
 
WHEREAS, Landlord and Tenant entered into an Industrial Building Lease dated
August 28, 2004 (also known as the Industrial Space Lease dated August 22, 2004,
the “Original Lease”), amended by the First Amendment to Lease dated October 31,
2006 (the “First Amendment”), and further amended by the Second Amendment to
Lease dated December 31, 2006 (the “Second Amendment”, together with the First
Amendment, the Original Lease and as amended hereby, the “Lease”), for certain
space known and numbered as 1938 – 1954 Innerbelt Business Center Drive, St.
Louis, Missouri 63144 (the “Building”) containing approximately 51,976 rentable
square feet (the “Premises”); and
 
WHEREAS, pursuant to the terms and conditions of the Second Amendment, Tenant
occupies and uses Suite 1930 Innerbelt Business Center Drive containing
approximately 7,437 square feet (the “Expansion Premises”) on a month to month
basis; and
 
WHEREAS, Landlord and Tenant desire to modify and amend the Lease to their
mutual benefit and advantage, as more fully set forth herein below.
 
NOW THEREFORE, for and in consideration of the covenants and agreements herein,
the parties hereto stipulate, covenant and agree as follows:
 
1.  Landlord and Tenant hereby amend and modify the Lease to provide that,
effective as of January 1, 2008, the Expansion Premises Term (as defined in the
Second Amendment) shall no longer be on a month-to-month basis, and shall
instead be coterminous with the Term for the remainder of the Premises and,
effective as of January 1, 2008, the Expansion Premises shall be deemed a
portion of the Premises for all purposes under the Lease.  Effective as of
January 1, 2008, Section 6 of the Second Amendment shall be deleted in its
entirety.  Notwithstanding anything contained in the Lease to the contrary, from
and after January 1, 2008 and for the duration of the Term, the term “Premises”
under the Lease shall be deemed to include the Premises (as defined in the
Original Lease) and the Expansion Premises (as defined in the Second
Amendment).  The parties hereby agree that Tenant does not occupy and shall have
no liability for the Additional Premises (as defined in the First Amendment),
and that such Additional Premises is not a part of the Premises.
 
2.  The approximate square footage of the Premises as set forth in Section 1.4
of the Original Lease shall be amended effective January 1, 2008 to mean
approximately 59,413 square feet.
 
3.  Effective as of January 1, 2008, the Term of this Lease shall be extended
for a period of five (5) years so that the Expiration Date of the Term as
defined in Section 1.6 of the Original Lease shall be amended as of January 1,
2008 to mean December 31, 2013.
 
4.  Commencing January 1, 2008, Base Rent for the Premises shall be amended as
set forth herein and continuing through December 31, 2013, and in consideration
of the Premises, Tenant shall pay to Landlord as Base Rent, payable in equal
installments on or before the first day of the month, without notice or setoff
except as provided in the Lease, per the following schedule:


Jan. 1, 2008 – Dec. 31,
2010                                                      $505,010.50
($8.50/ft)                                           $42,084.21/month
Jan. 1, 2011 – Dec. 31,
2013                                                      $522,834.40
($8.80/ft)                                           $43,569.53/month


 
 

--------------------------------------------------------------------------------

 
 
5.  Effective as of January 1, 2008, Tenant’s Proportionate Share as set forth
in Section 1.12 of the Original Lease shall be amended to mean 30.96%
(59,413/191,923), and commencing on January 1, 2008 and continuing through the
Expiration Date, Tenant shall pay its Proportionate Share of Operating Expenses
based on this increased Proportionate Share.  Commencing as of January 1, 2008,
the annual cost of Controllable Operating Expenses (as hereinafter defined)
shall not increase by more than five (5) percent over the cost of Controllable
Operating Expenses for the immediately preceding year, it being acknowledged
that the cost of Controllable Operating Expenses for calendar year 2007 was
$1.02 per square foot, and accordingly, the cost of Controllable Operating
Expenses for the calendar year 2008 shall not exceed $1.07 per square
foot.  Controllable Operating Expenses shall mean those Operating Expenses that
are not costs attributable to utilities, real estate taxes, assessments, owner’s
association fees, insurance premiums, snow removal, amortization of capital
expenses, real estate tax appeal fees, snow removal or any other costs outside
of Landlord’s reasonable control.


6.  Tenant and Landlord hereby acknowledge that Premises is leased in its
current and existing “as is, where is” condition.  Landlord has agreed to allow
Tenant to perform certain improvements within the Premises in accordance with
the terms and provisions of the Tenant Work Letter attached hereto as Exhibit A
and made a part hereof .
 
7.  Tenant and Landlord hereby acknowledge that no broker or agent was involved
in this transaction, thus neither Landlord nor Tenant are under any obligation
to pay any leasing commissions or fees.  Each party hereby holds harmless and
indemnifies the other from and against any and all cost, expense (including
reasonable attorneys' fees) or liability for any compensation, commissions or
charges by a party claiming to have dealt with the indemnifying party.  The
foregoing indemnification shall survive the termination or expiration of this
Lease.
 
8.  This Amendment shall be incorporated into and made a part of the Lease, and
all provisions of the Lease not expressly modified or amended hereby shall
remain in full force and effect.  As amended hereby, the Lease is hereby
ratified and confirmed by Landlord and Tenant.  To the extent the terms hereof
are inconsistent with the terms of the Lease, the terms hereof shall control.


9.  Neither this Amendment nor any memorandum thereof shall be recorded and the
act of recording by Tenant shall be deemed a default by Tenant hereunder.


10.  This Amendment shall be governed by and construed in accordance with the
laws of the State in which the Property is located.


11.  In construing this Amendment, all headings and titles are for the
convenience of the parties only and shall not be considered a part of this
Amendment.  Whenever required by the context, the singular shall include the
plural and the masculine shall include the feminine and vice versa.  This
Amendment shall not be construed as if prepared by one of the parties, but
rather according to its fair meaning as a whole, as if both parties had prepared
it.


12.  The provisions of this Amendment shall be deemed independent and severable,
and the invalidity or partial invalidity or enforceability of any one provision
shall not affect the validity of enforceability of any other provision hereof.


13.  This Amendment may be executed in multiple counterparts and shall be valid
and binding with the same force and effect as if all parties had executed the
same Amendment.  A fully executed facsimile copy of this Amendment shall be
effective as an original.


IN WITNESS WHEREOF, the parties hereto have duly executed this Third Amendment
to Lease as of the day and year first above written.
 
LANDLORD:
 
FIRST INDUSTRIAL, L.P., a Delaware Limited Partnership
 
By:  First Industrial Realty Trust, Inc., a Maryland Corporation
 
Its:   General Partner
 
 
 

--------------------------------------------------------------------------------

 
 
By:       /S/ Richard Prokup________________________


Name: ___ Richard Prokup _______________________


Its:      ___Vice President_________________________


Date:  ___11/21/2007____________________________
 
TENANT:
 
Build-A-Bear Retail Management, Inc., a Delaware corporation


By:     ___/S/Tina Klocke_________________________


Name: __Tina Klocke____________________________


Its:     ___Chief Financial Bear_____________________


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
TENANT WORK LETTER
 
 
If Tenant shall perform or cause to be performed any initial tenant improvements
in the Premises, then Tenant shall comply with the requirements set forth
herein.  All alterations to the Premises, excepting movable furniture and trade
fixtures or any other alteration that constitutes Tenant’s Property (as defined
in the Original Lease), shall, at Landlord's option, become a part of the realty
and belong to Landlord.
 
1.           SUBMITTAL OF PLANS.  Prior to commencing any work in the Premises,
Tenant shall submit to Landlord for Landlord’s review and approval its proposed
plans for the tenant improvement work.   Landlord shall, within thirty (30)
business days after the date of Tenant’s submittal, approve in writing or make
any comments to the proposed plans.  In the event Landlord fails to approve or
request changes to the proposed plans within such thirty (30) day period, such
proposed plans shall be deemed approved.  If changes are required by Landlord,
Tenant shall, within thirty (30) working days of the date Landlord submits its
requested changes to the proposed plans, incorporate any changes acceptable to
Tenant into a revised set of proposed plans, and shall resubmit such revised
proposed plans to Landlord for Landlord’s review and approval.  Landlord shall
provide its written approval or additional requested change to the revised
proposed plans within fifteen (15) business days of Tenant’s resubmission of
such revised proposed plans.  In the event Landlord fails to approve or request
additional changes to the revised proposed plans within such fifteen (15)
business day period, such revised proposed plans shall be deemed
approved.  Tenant may not commence work in the Premises until Tenant has
obtained Landlord’s written approval of Tenant’s proposed plans (as revised, if
applicable).  The tenant improvement work as set forth in the final plans that
Landlord has approved in writing shall be referred to as “Tenant’s
Work.”  Without limiting the foregoing, Tenant’s proposed plans shall include:
(a)           A separate scale drawing denoting all proposed construction and/or
demolition, if necessary.


(b)           A separate drawing for each trade proposing structural,
electrical, mechanical, civil or landscaping modifications in the Expansion
Premises.


(c)           Specify all dimensions and complete references to all work to be
performed in the affected areas.


(d)           If adding extra electrical or mechanical equipment, provide
complete operating and maintenance specifications for each item.
 
2.           CHECKLIST.  Landlord has provided Tenant with a checklist, attached
hereto as Attachment 1,  listing the items required to be furnished to Landlord
in connection with the Tenant’s Work.  Tenant shall furnish to Landlord prior
to, during, or upon completion of Tenant's Work, as applicable, each of the
items specified in the checklist attached hereto as Attachment 1.
 
3.           CONTRACTORS PROVIDING TENANT IMPROVEMENT SERVICES.
(a)           The contractor employed by Tenant and any subcontractors shall be
(i) duly licensed in the state in which the Premises are located, and
(ii) subject to Landlord's prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  If more than one trade is
employed on a single job, state law requires the services of a general
contractor in addition to contractors for specialty work being performed
 
(b)           Each contractor shall provide proof of licensing as a general or
specialty contractor in accordance with state law.  Additionally, each
contractor shall furnish proof of licensing in the city or municipality in which
the construction related activity is to take place.
 
(c)           Intentionally Deleted.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Tenant and Tenant's contractors, and any Landlord’s contractors,
if applicable, shall comply with all Applicable Laws pertaining to the
performance of Tenant's Work and the completed improvements and all applicable
safety regulations established by Landlord or the general contractor.
 
(e)           Prior to commencement of any work in the Premises, Tenant and
Tenant's contractors (and any subcontractors) shall obtain and provide Landlord
with certificates evidencing Workers' Compensation, public liability and
property damage insurance in amounts and forms and with companies satisfactory
to Landlord.  Each general contractor (and any subcontractor) employed on the
Premises shall provide Landlord with a current certificate of insurance in
effect for that contractor with a thirty day notice of cancellation or
revocation clause.  Insurance requirements are as follows:
 
(i)           Comprehensive General Liability with a $2,000,000 Combined Single
Limit covering the liability of Landlord and contractor for bodily injury and
property damage arising as a result of the construction of the improvements and
the services performed thereunder.  Landlord shall be named as an additional
insured.
 
(ii)          Comprehensive Automobile Liability with a $2,000,000 Combined
Single Limit covering Landlord and vehicles used by contractor (and any
subcontractor) in connection with the construction of the improvements.
 
(iii)         Workers' Compensation and Employer's Liability as required by law,
for employees of the contractor (and any subcontractors) performing work on the
Premises.
 
(f)           The following requirements shall be incorporated as "Special
Conditions" into the contract between Tenant and its contractors and a copy of
each contract shall be furnished to Landlord prior to the commencement of
Tenant's Work:
 
(i)           Prior to start of Tenant's Work, Tenant's contractor shall provide
Landlord with a construction schedule in "bar graph" form indicating the
estimated completion dates of all phases of Tenant's Work.
 
(ii)          Tenant's contractor shall be responsible for the repair,
replacement or clean-up of any damage done by it to other contractors' work
which specifically includes accessways to the Premises which may be concurrently
used by others.
 
(iii)         Tenant's contractor shall accept the Premises prior to starting
any trenching operations.  Any rework of sub-base or compaction required after
the contractor's initial acceptance of the Premises shall be done by Tenant's
contractor, which shall include the removal from the Property of any excess dirt
or debris.
 
(iv)         Tenant's contractor shall contain its storage of materials and its
operations within the Premises and such other space as it may be assigned by
Landlord.  Should Tenant’s contractor be assigned space outside the Premises, it
shall move to such other space as Landlord or Landlord's contractor shall direct
from time to time to avoid interference or delays with other work.
 
(v)          Tenant's contractor shall clean up the construction area and
surrounding exterior areas daily.  All trash, demolition materials and surplus
construction materials shall be stored within the Premises and promptly removed
from the Premises and the Property and disposed of in an appropriate sanitation
site.
 
(vi)         Tenant's contractor shall provide temporary utilities, portable
toilet facilities, and potable drinking water as required for its work within
the Premises.
 
(vii)        Tenant's contractor shall notify Landlord or Landlord's project
manager of any planned work to be done on weekends or other than normal job
hours.
 
 
 

--------------------------------------------------------------------------------

 
 
(viii)       Tenant's contractor or subcontractors shall not post signs on any
part of the Property or on the Premises.
 
4.           COSTS.
(a)           Tenant shall promptly pay any and all costs and expenses in
connection with or arising out of the performance of Tenant's Work (including
the costs of all permits and inspections therefore, including the applicable
certificate of occupancy) and shall furnish to Landlord within a reasonable
time,  evidence of such payment upon request.
 
(b)           Landlord shall reimburse Tenant for Tenant’s actual costs incurred
in the performance of Tenant’s Work (the “Work Cost”) up to the maximum amount
of $62,413.00 (“Landlord’s Contribution”).  Landlord shall pay to Tenant a
portion of the Work Cost up to the maximum amount of Landlord’s Contribution
within thirty (30) days after Tenant submits to Landlord written evidence of the
Work Cost, together with final lien waivers from all general contractors and
sub-contractors.  Tenant shall be solely responsible for all portions of the
Work Cost that exceed Landlord’s Contribution.  Tenant must request the
reimbursement of the Landlord’s Contribution, if at all, prior to November 30,
2008, and if Tenant does not request Landlord’s contribution on or prior to
November 30, 2008, Landlord’s Contribution shall no longer be available to
Tenant and Landlord shall not be responsible for, and shall not pay to Tenant,
any portion of the Work Cost or Landlord’s Contribution; provided, however, that
in the event Tenant’s completion of Tenant’s Work is delayed due to governmental
acts, strikes, utility disruptions or failures, acts of God or any other cause
beyond the reasonable control of Tenant (each, a “Force Majeure Event”),
Landlord’s obligation hereunder to reimbursement of Landlord’s Contribution
shall extend pass November 30, 2008 for an amount of time equivalent to the
period of any Force Majeure Events so long as Tenant promptly notifies Landlord
of each such Force Majeure Event and uses all reasonable efforts to remove the
cause of such delay and to resume the performance of Tenant’s Work.
 
5.           CONTRACTOR'S BONDS.  All contractors and subcontractors engaged by
Tenant shall be bondable, licensed contractors, possessing good labor relations,
capable of performing quality workmanship and working in harmony with the
general contractor and other contractors on the project.  Tenant shall obtain or
cause its contractor to obtain and deliver evidence thereof to Landlord covering
the faithful performance of the contract for the construction of the Tenant's
Work.  Any bonds obtained pursuant hereto shall be for the mutual benefit of
both Landlord and Tenant as obligees and beneficiaries.
 
6.           MECHANIC'S LIENS.
(a)           Tenant shall not suffer or permit to be enforced against the
Premises or any part of the Property any mechanic's, materialman's, contractor's
or subcontractor's lien arising out of any work of improvement, however it may
arise.
 
(b)           Tenant shall notify Landlord at least ten (10) days prior to the
commencement of construction of any Tenant's Work and Landlord shall have the
right to post and record a notice of nonresponsibility in conformity with
applicable law.  Within ten (10) days following completion of Tenant's Work,
Tenant shall file a Notice of Completion and deliver to Landlord an
unconditional release and waiver of lien executed by each contractor,
subcontractor and materialman involved in Tenant's Work.
 
(c)           In the event any lien is filed against the Property or any portion
thereof or against Tenant's leasehold interest therein, Tenant shall obtain the
release and/or discharge of said lien, within ten (10) days after the filing
thereof.  In the event Tenant fails to do so, Landlord may obtain the release
and/or discharge of said lien and Tenant shall indemnify Landlord for the costs
thereof, including reasonable attorney's fees, together with interest at the
Applicable Interest Rate from the date of demand.  Nothing herein shall prohibit
Tenant from contesting the validity of any such asserted claim, provided Tenant
has furnished to Landlord a lien release bond freeing the Premises from the
effect of the lien claim.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           INDEMNITY.  Tenant shall indemnify, defend (with counsel
satisfactory to Landlord) and hold Landlord harmless from and against any and
all suits, claims, actions, loss, cost or expense (including claims for workers'
compensation, reasonable attorney's fees and costs) based on personal injury or
property damage, or otherwise (including, without limitation, contract and
breach of warranty claims) arising from the performance of Tenant's
Work.  Tenant shall repair or replace (or, at Landlord's election, reimburse
Landlord for the cost of repairing or replacing) any portion of the Building or
item of Landlord's equipment or any of Landlord's real or personal property
damaged, lost or destroyed in the performance of Tenant's Work.
 
8.           BUILDING STANDARDS.  All work shall conform to Landlord's
established building standards and specifications provided to Tenant.  Tenant is
required to make these standards part of the construction documents.
 
9.           ROOF PENETRATIONS.  If improvements penetrate the roof membrane,
the penetrations will be sealed per Landlord’s roofing contractor’s roofing
specifications and inspected by Landlord’s roofing contractor to maintain the
roof warranty.  The cost of inspection and all corrective work shall be borne by
Tenant.
 
10.         BUILDING MODIFICATIONS.  Tenant’s Work shall only be completed
within the Premises.  Tenant will not be allowed to modify Building exterior or
mechanical and electrical service as provided to the Building in common with
other tenants, except to the extent required by applicable laws, codes, rules or
regulations.
 
11.         ELECTRICAL WORK.  All electrical work shall be provided from the
unit space electrical panel only.  Additional service requirements shall be
secured only by direction of Landlord.
 
12.         SCHEDULE OF WORK.  Tenant may be required to provide a schedule of
all work to be performed, subject to Landlord approval, which such approval
shall not be unreasonably withheld, conditioned or delayed.   All costs to
produce such schedule shall be borne solely by Tenant.
 
13.         CLEAN UP AND DISPOSAL OF CONSTRUCTION DEBRIS.  Building trash
containers are provided for office generated trash only and are not to be used
for disposal of construction-related materials and debris.  Unapproved usage
will result in a penalty assessment to the Tenant equal to the cost of an extra
pick-up service as provided under the current rate schedule of regular trash
removal service.
 
14.         INSPECTION BY LANDLORD.  Landlord reserves the following
rights:  (i) the right of inspection prior to, during and at completion of all
construction and/or demolition; provided, however, that such inspections shall
not unreasonably interfere with completion of Tenant’s Work,  (ii) the right to
post and record a notice of nonresponsibility in conformity with applicable law,
and (iii) the right to order a total stop to all improvements underway for
non-compliance with any of the requirements hereof; provided, however, that
Landlord shall not have the right to order such total stop to all improvements
unless Landlord has provided Tenant two (2) business days prior written notice
of such non-compliance.
 
15.         GENERAL PROVISIONS.
(a)           All materials, work, installations and decorations of any nature
whatsoever brought on or installed in the Premises before the commencement of
the Term or throughout the Term shall be at Tenant's risk, and neither Landlord
nor any party acting on Landlord's behalf shall be responsible for any damage
thereto or loss or destruction thereof due to any reason or cause whatsoever.
 
(b)           Nothing contained herein shall make or constitute Tenant as the
agent of Landlord.
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
 
ITEMS TO BE FURNISHED TO LANDLORD FOR EACH WORK OF IMPROVEMENT:
 
1.
Plan of Alterations for Landlord Approval.

 
2.
Contractor(s), Address, Telephone Number, Contact Person.

 
3.
Copy of Contractor's State and City Business License.

 
4.
Copy of Building Permit.

 
5.
Copy of Final Inspection and Signed Building Permit Cards.

 
6.
Copy of Certificate of Insurance naming Landlord as Additional
Insured.  Insurance to include Comprehensive General Liability, Comprehensive
Auto, Workers' Compensation and Employer's Liability.

 
7.
Signed Unconditional Lien Waiver in favor of Landlord.

 
8.
Schedule of Work.

 
9.
Intentionally Deleted.

 
10.
Architect's License and Expiration.

 
11.
Tenant and Architect Agreement.

 
12.
Tenant and Contractor Agreement.

 
13.
Copy of Permit Plans.

 
14.
Copy of As-Builts.

 
15.
Copy of Recorded Notice of Completion.

 
16.
Certificate of Occupancy.

 
17.
Evidence of Insurance for All-Risk/Builder's Risk Insurance to the Amount of
Improvements.

 
 
 